Sargent, C. J.
A bill in equity was entered at the term in Bella county, in September; 1872, in favor of the town of Tilton, and agai the town of Sanbornton and said Carter, asking the court to divide money in Carter’s hands between the two towns, and give Tilton just and rightful share; to which the town of Sanbornton answer making the same claim substantially which she makes in this cí Questions of law were raised and reserved, and heard at the law to; in December last (1872), and the bill was dismissed upon the groi that the act of 1869, chapter 58, dividing the town of Sanborut provided a tribunal which should hear and determine all disputes t might arise between the two towns in this matter; and that the legif ture having appointed the tribunal that should decide and settle si questions, the court had no jurisdiction of the matter, at least in first instance.
° The provisions of the act, by which the town of Sanbornton v divided, are as follows: “ All real and personal property, including debts, claims, and demands of every kind now owned by and due to town of Sanbornton, all school and other funds belonging to said to\ and the proportion of the literary fund which, until a new apporti ment of state taxes, shall be payable to said towns, shall be divit between them in the proportion of $4.50 to Sanbornton, and $5.50 Tilton; and if said towns cannot agree upon the division of any siproperty, the county commissioners of the county of Belknap for t time being, upon the request of either town, may make division of 1 same; or assign the same, or any part thereof, to either of said towi and- may order the town, to which such property may be assigned, pay over such sums of money to the other town as in their opinion equitable, according to the foregoing proportion, and may fix the ti of payment.” It is also provided that when either town shall call. a division of the paupers, if they cannot agree upon a division, ss *441ommissioners shall divide them; and assign to each town its ¡ñopo: ion of such paupers according to the same basis as that piovidei fc íe division of town property, and shall determine which of said pai 3rs shall be supported by each of said towns.
The reimbursement act, so called, of 1870, chapter 12, was entitle An act to authorize a limited reimbursement of the municipal wa tpenditures/’ and the court did not doubt that the legislature intended hat this award of the state commissioners to the several towns aliouh 3 as the title to the act indicated, in the nature of a repayment, so fai ■: the war debt of such towns; and as this war debt had been dividei itween the two new towns, according to the ratio prescribed in tin it, that is, $5.50 to Tilton and $4.50 to Sanbornton, ami had boei isigned to and assumed by the towns in that proportion, it seemec st and equitable, if this debt was to be repaid in any part, that i lould be repaid to the towns in the same proportion in which they had . sumed the debt which was thus repaid; and the fact that in such ses the legislature made the award wholly to the old town, which rnished the men for the army, without noticing the subsequent divim, malees it evident that they intended the money or bonds thus as-pied and delivered in part payment of this debt should be considered property of the old town, which should be divided between the new •wns according to the rule prescribed or agreed on for the division oí e property belonging to, and the debts or claims due to, the old town. íe court having no doubt that such was the intention of the legislature, . d that this was to be considered in the nature of a claim due to the >■ I town from the state, dismissed the former bill brought by the town . Tilton, and sent the town to the county commissioners, who had been ade by the legislature the tribunal to settle such questions. Since that bill was dismissed, the town of Tilton has called upon tbj unty commissioners, who have had a hearing, and have decided the ¡estion submitted to them, and have made their report, — they finding at the town of Tilton is entitled to recover the amount which they rim, and the town of Sanbornton the residue, and have ordered the me to be paid over accordingly. They have reserved n«i questions - law for the consideration of the court, nor have they-aiked the union of the court upon any subject; but they have settled, or under-ken to settle, the whole matter, both the law and the fact, and we ink their decision is final and conclusive. They have been made, by he legislature, the arbiters between the towns in cases of disagreement. ' o appeal is given from their decision; no rehearing is provided for. heir decision, within the scope of their authority as conferred by the ;t, would have the same effect as a legislative enactment. No sug¡stion is made that the county commissioners acted corruptly, or ■ u’tially, or in any way improperly. No fault is found with the form their proceedings! All parties were properly notified, and every)dy was fully heard that desired to be heard, and the commissioners ave in good faith come to their conclusion and reported their deein. We think this report must be conclusive, until it is impeached on *442■n’coimt of some fraud, partiality, or other misconduct on < ho part of commissioners, or some irregularity in their proceedings. Hut, as "f ílíese things are pretended in this case, we think the application .or 4 temporary injunction must be denied; and unless un entirely new and different case can be made before the court, IVom the ?;i 'e made before me, it would seem of little use to proceed further rh thin bill. Injunciio /. (laded.